ACCEPTED
                                                                                      06-15-00053-CR
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                9/15/2015 10:24:39 AM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                        IN THE COURT OF APPEALS
                           Sixth Appellate District
                                State of Texas                      FILED IN
                                                             6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
MIKEL EUGENE HALL, JR.,                                      9/15/2015 10:24:39 AM
            Appellant                                             DEBBIE AUTREY
                                                                      Clerk
v.                                               NO. 06-15-00053-CR
                                                 Trial Court #2013-F-00107
STATE OF TEXAS,
             Appellee


                SECOND MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Mikel Eugene Hall, Jr., Appellant, by and through his

below named Attorney and pursuant to Texas Rules of Appellate Procedure,

hereby requests an extension of the time period for the filing of the Appellant’s

Brief and in support of same would show the Court as follows:

                                       I.

A.    This case is pending from the 5th Judicial District Court of Cass County,

      Texas. The date of the Judgment is March 11, 2015, with sentence being

      imposed by the trial court on March 11, 2015.

B.    The case was styled, “State of Texas v. Mikel Eugene Hall, Jr., Cause No.

      2013F00107, Count I and Count II.

                                        1
C.    Appellant was convicted of the offense of Indecency with Child and

      Sexual Assault of child.

D.    Punishment was assessed by the trial court at 15 years in the

      Institutional Division of the Texas Department of Criminal Justice.

E.    The Appellant’s Brief is due to be filed September 10, 2015.

F.    Appellant requests an extension of the filing of Appellant’s Brief of five

      days, making the Appellant’s Brief due on September 15, 2015.

G.    Appellant’s attorney has been diligent in researching and preparing the

      Appellant’s brief for the Court however, due to counsel contracting a

      stomach virus, Appellant’s counsel has had insufficient time to complete

      Appellant’s brief.

H.    There has been one previous requests for extensions in this cause.

                                      II.

      Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.

                                   PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.



                                       2
                                    Respectfully submitted,


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith
                                    TBN: 18532200
                                    al@alwinsmith.com
                                    602 Pine Street
                                    Texarkana, Texas 75501
                                    903/792-1608
                                    903/792-0899 Fax

                      CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File Appellant’s Brief has been forwarded to
Ms. Courtney Shelton, 604 North Highway 8, Linden, Texas 75563, on this the
15th day of September 2015 by U.S. Mail.


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith




                                       3